                Case 2:19-cv-01066-DLR Document 34 Filed 06/12/19 Page 1 of 2




 1   Kurt M. Zitzer (14110)
     Kathleen L. Beiermeister (20989)
 2   MEAGHER & GEER, PLLP
     16767 N. Perimeter Dr., Suite 210
 3   Scottsdale, Arizona 85260
     Telephone: (480) 607-9719
 4   Facsimile: (480) 607-9780
     kzitzer@meagher.com
 5   kbeiermeister@meagher.com
     Attorneys for Plaintiff
 6   Employers Mutual Casualty Company
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                                 FOR THE DISTRICT OF ARIZONA
10   Employers Mutual Casualty Company, an          Case No. 2:19-cv-01066-DLR
     Iowa corporation,
11                                                  STIPULATION TO DISMISS
                     Plaintiff,
12                                                  (Assigned to Honorable Douglas L. Rayes)
           v.
13
     Logos Builders Southwest, LLC, an
14   Arizona limited liability company;
     3743 Indian School, LLC, an Arizona
15   limited liability company,
16                   Defendants.
17
18 And Related Counterclaim.
19
20          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff
21   Employers Mutual Casualty Company and Defendant Logos Builders Southwest, LLC,
22   through their respective counsel, that the above entitled matter is hereby dismissed without
23   prejudice as against all defendants, including 3743 Indian School, LLC, which previously
24   ///
25   ///
26   ///
            Case 2:19-cv-01066-DLR Document 34 Filed 06/12/19 Page 2 of 2




1    stipulated not to defend the action and to be bound by the outcome. The parties reserve the
2    right to seek an award of fees and costs incurred herein in any ensuing state court action.
3           RESPECTFULLY SUBMITTED June 12, 2019.
4
5                                             MEAGHER & GEER, PLLP

6                                           /s/ Kathleen L. Beiermeister__________
                                        By: Kurt M. Zitzer
7                                           Kathleen L. Beiermeister
                                            16767 N. Perimeter Dr., Suite 210
8                                           Scottsdale, Arizona 85260
                                            Attorneys for Employers Mutual Casualty Company
9
10                                            MURPHY CORDIER, PLC
11                                          /s/ Richard B. Murphy, with permission
                                        By: Richard B. Murphy
12
                                            Michael A. Cordier
13                                          Chase E. Halsey
                                            2025 N. Third St., Ste. 200
14                                          Phoenix, AZ 85004
                                            Attorneys for Defendant
15                                          Logos Builders Southwest, L.L.C.
16
17   12858382.1

18
19
20
21
22
23
24
25
26


                                                   2
